Title: General Orders, 30 September 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Verplankspoint Monday septr 30th 1782
                     Parole Normandy.
                     Countersigns, Cherburgh, Calais.
                  
                  For the day tomorrow Lieutt Colonel CochranMajor SpurrBrigade Major HicksBrigade Qr Master from2d Connt brig.For duty tomorrowthe 1st Connecticut & 5th Massachussetts regiments.
                  The Levies detached for the purpose of transporting the wood will receive from the regiments to which they belong their proportion of Tents, and encamp at the Landing places to which they are assigned or wherever the Quarter Master General shall direct.  They are untill further orders to be excluded in the provision returns for the regiments they serve in, and to draw on Returns signed by the Quartermaster genl or such person as he shall authorize.
                  By a General courtmartial held at Verplankspoint Septr 23d 1782 whereof Colonel Cortlandt is president Captain Matchin of the 2d regiment of Artillery, charged 1st with Inlisting a Soldier belonging to the 2d Connecticut regimt on the 15th or 16th of August last and sending him to recruit for him, without the knowledge of the Commanding officer of his regiment 2dly With Inlisting several men unfit for further Service particularly Finias Fountain and John Crump” was tried.
                  The Court on consideration are of opinion that the first charge against Captain Machin is supported yet think Capt: Machin did not know that the Soldier did belong to the 2d Connecticut regiment, but as it appears to the Court that Captain Machin did not take the measures in his power for proper Information they think him guilty of a neglect highly reprehensible.
                  On the 2d charge the Court are of opinion that Captain Machin did Inlist two men Vizt Finias Fountain and John Crump unfit for service, yet from the circumstances in evidence they think Captn Machin might have been deceived with respect to Crump and therefore as to inlisting him, they think Captn Machin excusable, but in inlisting Fountain they think Captn Machin Guilty of a breach of his recruiting instructions.
                  The Court Sentence Captain Machin to be reprimanded by the Commander in Chief in General orders, to be recalled from the recruiting service and that he be at all the expence incurred by the inlisting & subsisting Fountaine while in service.
                  The Commander in Chief approves the above sentence.
                  The Paymaster of the 2d regiment of Artillery is to make a stoppage from Captn Machins pay equal to the expence of Inlisting and subsisting Fountaine while in service.
                  The Judgement of the Court carries with it so full a censure upon the impropriety of Captn Machins Conduct while in the execution of one of the highest trusts that can be reposed in an officer that he thinks it unnecessary to add a further reprimand.
                  At the same General courtmartial John Williams and Henry Jones alias Thos Rock recruits for the Massachusetts line and Zachariah Custis a soldier of the 10th Massa. Regt severally charged with Desertion were tried & found guilty in breach of Article 1st section 6th of the rules and articles of war and each sentenced to receive one hundred Lashes on his naked back.
                  The Commander in chief approves the sentence of the Court.
                  In the orders of the 8th instant the Commander in Chief pointed out the danger of a careless use of fire in Camp.  He now directs that officers on guard may prevent their sentinals or others from making fires in the woods when there is no encampment; and after the publication of this order it is expected that the Field officers and the Quarter Masters of the day will see that all fires made in or about the Camp except at the usual and necessary places of Cooking & Washing be immediately extinguished—and those who make them confined and brought to trial for disobedience of orders.
                  Commanding officers of brigades are requested to point out the places where their brigades are to wash & give strict orders that fires made for that purpose are not left burning when the persons who made them return to Camp.
               